ErviN, J.
The defendants tendered this issue: “Was it the intent of Handley Motor Company and James P. Junghans, Jr., that legal title to the Ford automobile should pass to Junghans at the time Junghans’ check was given in payment?” They asked the trial judge to submit such issue to the jury instead of the first and second issues or in addition to them, and saved an exception to his refusal to pursue either of these courses.
The defendants stressfully contend that the submission of this issue to the jury was essential to the determination cf the crucial factual question whether or not the legal title of the Ford car passed from the plaintiff to Junghans. We are precluded from considering this contention as an original proposition by this rule: Where the evidence on a second or succeeding appeal is substantially the same as that on the first or preceding appeal, the matters adjudicated on the first or preceding appeal constitute the law of the case and will not be reconsidered or readjudicated on the second or succeeding appeal. Bruce v. Flying Service, 234 N.C. 79, 66 *473S.E. 2d 312; Cannon v. Cannon, 226 N.C. 634, 39 S.E. 2d 821; Cheshire v. First Presbyterian Church, 222 N.C. 280, 22 S.E. 2d 566; Pinnix v. Griffin, 221 N.C. 348, 20 S.E. 2d 366.
Tbe evidence on tbe first trial and tbe former appeal is substantially tbe same as tbat on tbe second trial and tbis appeal. Tbis Court beld in express terms on tbe former appeal tbat “if tbe jury finds from tbe evidence tbat tbe transaction between tbe plaintiff and Jungbans was a cash sale and tbat Jungbans paid tbe purchase price for the car with a worthless check, then no title passed to Jungbans and tbe legal title remained in the plaintiff.” Motor Co. v. Wood, supra. It thus appears tbat under tbe law of tbe case tbe first and second issues presented to tbe jury in an ample manner tbe crucial factual question whether or not tbe legal title to tbe Ford car passed from tbe plaintiff to Jungbans. As a consequence, there was no need for tbe trial judge to submit to tbe jury tbe issue tendered by tbe defendants.
Tbe trial judge utilized tbe fifth issue as a mere vehicle for tbe conveyance of bis legal conclusion tbat tbe affirmative answers of tbe jury to tbe first and second issues entitled tbe plaintiff to recover tbe automobile from tbe defendants despite tbe facts tbat tbe defendants and their immediate predecessor, Adolph Mozes, trading as Mozes Autos, were bona fide purchasers. For tbis reason, we attribute no factual significance whatever to tbe answer of tbe jury to tbe fifth issue, and deem it wholly unnecessary to discuss the exceptions relating to tbat issue.
Tbe exception to tbe entry of tbe judgment raises tbe legal question whether tbe findings of tbe jury on tbe other issues support tbe decision of tbe court in respect to tbe rights of tbe parties.
Tbis legal question becomes more intelligible when it is stated in this fashion: Where tbe seller contracts to sell a chattel to tbe buyer for cash, and tbe seller accepts a check from tbe buyer as a means of payment of tbe cash and delivers tbe chattel to tbe buyer in tbe belief tbat tbe check is good and will be paid on presentation, and tbe check proves to be worthless or is dishonored on due presentation, can tbe seller reclaim tbe chattel from a 'bona fide purchaser from or under tbe buyer, or from tbe vendee of a bona fide purchaser from or under tbe buyer, if tbe seller has not been guilty, of such conduct as will create an estoppel against him ?
Tbe trial judge answered this question in tbe affirmative when be entered tbe judgment. Counsel for. tbe defendants assert with much earnestness and eloquence tbat be erred in so doing.
Since tbe transaction between tbe defendants and Adolph Mozes, trading as Mozes Autos, and tbe transaction between Adolph Mozes, trading as Mozes Autos, and Lee Motors occurred in Pennsylvania, we must look to tbe Ikw .of tbat State for tbe answer to tbe question; Ellison v. Hunsinger, 237 N.C. 619, 75 S.E. 2d 884; Motor Co. v. Wood, supra; Price *474v. Goodman, 226 N.C. 223, 37 S.E. 2d 592. Tbe statute now codified as G.S. 8-4 requires us to take judicial notice of tbe law of Pennsylvania governing tbe matter under consideration. Suskin v. Hodges, 216 N.C. 333, 4 S.E. 2d 891.
Diligent search fails to uncover a Pennsylvania decision passing squarely upon tbe question under present consideration. A conflict of authority exists in tbe other jurisdictions whose courts have bad occasion to make direct pronouncement on tbe subject. Williston on Contracts (Rev. Ed.), sections 730-733; Williston on Sales (Rev. Ed.), section 346a; 46 Am. Jur., Sales, section 478; 77 C.J.S., Sales, sections 266, 294c. We take note of certain related rules of law which obtain in Pennsylvania before considering tbe conflict of authority on tbe specific question now before us. These related rules are as follows:
1. A cash sale is one in which the title to the property and the purchase price pass simultaneously, and the title remains in the seller until the purchase price is paid, even though possession of the property is delivered to the buyer. United States v. Lutz, 142 F. 2d 985; Frech v. Lewis, 218 Pa. 141, 67 A. 45, 11 L.R.A. (N.S.) 948, 120 Am. S. R. 864, 11 Ann. Cas. 545; Werley v. Dunn, 56 Pa. Super. 254; Frech v. Lewis, 32 Pa. Super. 279; Windle v. Moore (Pa.), 1 Chest. Co. Rep. 409; Refining & Storage Co. v. Miller (Pa.), 7 Phila. 97; Williston on Contracts (Rev. Ed.), sections 730-733; 77 C.J.S., Sales, section 262.
2. Even a bona fide purchaser of a chattel acquires no property right in it at common law qr in equity as against the true owner, if it is sold by a third person who, although in possession, has no title to it, unless the true owner authorizes or ratifies the sale, or is precluded by his own conduct from denying the third person’s authority to make it. Kendall Produce Co. v. Terminal Warehouse & Transfer Co., 295 Pa. 450, 145 A. 511; Mackay v. Benjamin Franklin Realty & Holding Co., 288 Pa. 207, 135 A. 613, 50 A.L.R. 1164; Loitch v. Sanford Motor Truck Co., 279 Pa. 160, 123 A. 658; McQuade v. North American Smelting Co., 208 Pa. 504, 57 A. 984; Quinn v. Davis, 78 Pa. 15; O'Connor v. Clark, 170 Pa. 318, 32 A. 1029, 29 L.R.A. 607; Miller Piano Co. v. Parker, 155 Pa. 208, 26 A. 303, 35 Am. S. R. 873; McMahon v. Sloan, 12 Pa. 229, 51 Am. D. 303; Werley v. Dunn, supra; 46 Am. Jur., Sales, section 464; 77 C.J.S., Sales, section 295.
3. The rule stated in the preceding paragraph is embodied in the provision of the Uniform Sales Act and the statutory law of Pennsylvania that “subject to the provisions of this Act, where goods are sold by a person who is not the owner thereof, and who does not sell them under the authority or with the consent of the owner, the buyer acquires no better title to the goods than the seller had, unless the owner of the goods is by his conduct precluded from denying the seller’s authority to sell.” Uni*475form Sales Act, section 23 (1) ; Purdon’s Pennsylvania Statutes (1936 Compact Edition), title 69, section 201.
4. “In determining wbat protection is afforded to a bona 'fide purchaser of goods obtained by fraud, the nature and effect of the fraud practiced, rather than the mere presence or existence of fraud, is controlling.” 77 C.J.S., Sales, section 294. This is true because in the absence of an estoppel, one is not entitled to protection as a 'bona fide purchaser unless he holds the legal title to the property in dispute. Jones v. Zollicoffer, 4 N.C. 645, 7 Am. D. 708; 46 Am. Jur., Sales, section 464; 77 C.J.S., Sales, section 288. As a consequence, an owner who is induced by the fraud of the buyer to part with the possession of his chattel, and no more, can reclaim it from a bona fide purchaser from or under the fraudulent buyer, unless the bona fide purchaser can bring himself within the protection of some principle of estoppel. Levy v. Cooke, 143 Pa. 607, 22 A. 857; Neff v. Landis, 110 Pa. 204, 1 A. 177; Barker v. Dinsmore, 72 Pa. 427, 13 Am. S. E. 697; Werley v. Dunn, supra; 46 Am. Jur., Sales, section 470; 77 C.J.S., Sales, section 294. But an owner who is induced by the fraud of the buyer to part with the legal title to his chattel cannot recover it from a bona fide purchaser from or under the fraudulent buyer. Levy v. Cooke, supra; Neff v. Landis, supra; Sinclair v. Healy, 40 Pa. 417, 80 Am. D. 589; Smith v. Smith, 21 Pa. 367, 60 Am. D. 51; McKinley v. McGregor, 3 Whart. (Pa.), 369, 31 Am. D. 522; G. I. Motors v. Broadway Motors, 172 Pa. Super. 492, 94 A. 2d 201.
5. The rule stated in the preceding paragraph is incorporated in the provision of the Uniform Sales Act and the statutory law of Pennsylvania that “when the seller of goods has a voidable title thereto, but his title has not been avoided at the time of the sale, the buyer acquires a good title to the goods, provided he buys them in good faith, for value, and without notice of the seller’s defect of title.” Uniform Sales Act, section 24; Purdon’s Pennsylvania Statutes (1936 Compact Edition), title 69, section 202.
6. “After property has passed into the hands of a bona fide purchaser, every subsequent purchaser stands in the shoes of such bona fide purchaser and is entitled to the same protection as the bona fide purchaser, irrespective of notice, unless such purchaser was a former purchaser, with notice, of the same property prior to its sale to the bona fide purchaser.” 77 O.J.S., Sales, section 296d. See, also, in this connection: Seeley v. Garey, 109 Pa. 301, 5 A. 666.
We return at this juncture to the conflict of authority outside Pennsylvania on the precise point under consideration. The first line of authority declares that, nothing else appearing, where a chattel is sold for cash, and a cheek is tendered as the cash payment, and the seller delivers the chattel to the buyer, no title whatever passes from the seller to the buyer until *476the check is paid or honored; and that in the absence of some estoppel on his part, the seller can reclaim the chattel from a bona fide purchaser from or under the buyer, or from a subsequent purchaser from or under such bona fide purchaser, in case the check is not paid or honored on due presentation. Motor Co. v. Wood, supra; De Vries v. Sig Ellington & Co., 100 F. Supp. 781; Davidson v. Conner, 254 Ala. 38, 46 So. 2d 832; Moore v. Long, 250 Ala. 47, 33 So. 2d 6; Barksdale v. Banks, 206 Ala. 567, 90 So. 913; McClure Motor Co. v. McClain, 34 Ala. App. 614, 42 So. 2d 266; Dobbins v. Martin Buick Co., 216 Ark. 861, 227 S.W. 2d 620; Pugh v. Camp, 213 Ark. 282, 210 S.W. 2d 120; Sykes v. Carmack, 211 Ark. 288, 202 S.W. 2d 765; Clark v. Hamilton Diamond Co., 209 Cal. 1, 284 P. 915; Gustafson v. Equitable Loan Assoc., 186 Minn. 236, 243 N.W. 106; National Bank of Commerce v. Chicago, B. & N. R. Co., 44 Minn. 224, 46 N.W. 342, 9 L.R.A. 263, 20 Am. S. R. 566; Brotchener v. Ullman, 141 Misc. 102, 252 N.Y.S. 244; Plummer v. Kingsley, 190 Or. 378, 226 P. 2d 297; Johnson v. IanKovetz, 57 Or. 24, 102 P. 799, 110 P. 398; Ohio Motors, Inc., v. Russell, Inc., 193 Tenn. 524, 246 S.W. 2d 962; Hale Co. v. Beley Cotton Co., 154 Tenn. 689, 290 S.W. 994; Young v. Harris-Costner Co., 152 Tenn. 15, 268 S.W. 125, 54 A.L.R. 516; Cowan v. Thompson, 25 Tenn. App. 130, 152 S.W. 2d 1036; Goze v. Brooks (Tex. Civ. App.), 279 S.W. 979; Richardson v. Seattle First Nat. Bk., 38 Wash. 2d 314, 229 P. 2d 341; Frye v. Boltman, 182 Wash. 447, 47 P. 2d 839; Quality Shingle Co. v. Old Oregon Lumber & Shingle Co., 110 Wash. 60, 187 P. 705; Williston on Contracts (Rev. Ed.), sections 730-733; Williston on Sales (Rev. Ed.), section 346a; 46 Am. Jur., Sales, section 478; 77 C.J.S., Sales, sections 266, 294e. The second line of authority holds that, nothing else appearing, where the parties bargain for the cash sale of a chattel which the seller delivers to the buyer, and payment of the purchase price is made by a check which afterwards proves to be worthless, a voidable legal title passes from the seller to the buyer; and that in consequence a bona fide purchaser acquires an indefeasible title to the chattel if he purchases it from or under the buyer before his voidable title is avoided by the seller. Williston on Contracts (Rev. Ed.), sections 730-733; Williston on Sales (Rev. Ed.), section 346a; 46 Am. Jur., Sales, section 478; 77 C.J.S., Sales, sections 266, 294c, 296b.
The courts of Pennsylvania have adhered without variableness or shadow of turning to the rule that on a cash sale of personal property the legal title remains in the seller until the purchase price is paid, even though possession of the property is delivered to the buyer. , For this reason, we are constrained to conclude that when it accepted the worthless check tendered by Junghans and delivered its Ford automobile to him, the plaintiff parted with the possession of the automobile, and nothing more. This conclusion assigns Pennsylvania to a place among the juris*477dictions where the first line of authority obtains, and enables the plaintiff to reclaim the automobile from the defendants, notwithstanding the facts that the defendants are bona fide purchasers and vendees of a bona fide purchaser. Our conclusion on this phase of the controversy harmonizes with the obiter dicta supporting the first of the headnotes which precede the opinion of the Superior Court of Pennsylvania in Werley v. Dunn, supra. This headnote is couched in these words: “Where on a sale of goods the price is to be paid partly by notes and partly in cash, and the seller delivers the goods, accepts a note and a check, and the check is not paid because there are no funds in bank, title to the goods does not pass, and the seller may pursue them in the hands of an innocent purchaser for value.”
The exception to the denial of the motion of the defendants for permission to amend their answer so as to allege that the plaintiff was estopped by its conduct from denying the authority of Junghans to sell the Ford automobile is untenable.
The action pended for 28 months before the motion to amend was made. It is settled procedural law in this State that a motion to amend an answer in an action pending in the Superior Court after the time for answering has expired is addressed to the discretion of the Superior Court, and that the ruling of the Superior Court on the motion to amend will not be reviewed by the Supreme Court on appeal, unless a prejudicial abuse of its discretion by the Superior Court is clearly shown. Hardy v. Mayo, 224 N.C. 558, 31 S.E. 2d 748.
There is no basis for any contention that the Superior Court abused its discretion in disallowing the motion to amend the answer. Indeed, it affirmatively appears that it would have profited the defendants nothing had their motion to amend their answer been granted. Since the evidence offered by the parties at the second trial was substantially the same as that presented by them at the first, the observation of this Court on the former appeal that “there is no . . . evidence to support ... (a) ... plea of estoppel” still applies to this case with undiminished vigor. Motor Co. v. Wood, supra.
The judgment of the Superior Court must be upheld, for there is in law
No error.